Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	The pending claims 1-20 are presented for examination.

Double Patenting
2.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of Rangarajan et al (US 10,127,296 B2, hereinafter “Rangarajan”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Although Rangarajan substantially teaches the claimed invention, Rangarajan does not explicitly indicate when the first datastore has authoritative naming rights for the Cl, determining an authoritative and absolute identification for the Cl at the first. On the other hand, Barnard teaches the limitations in [0048], [0056] and Figs. 2 & 7. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Barnard’s teaching would have allowed Rangarajan to provide the ability to efficiently manage all network assets (Barnard [0009]).
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (October 17, 2019) (“2019 PEG”).
Regarding claim 1, the claim recites: 
A method of establishing an authoritative and absolute identification for a configuration item (Cl) in a distributed datastores environment, the distributed datastores environment including a plurality of datastores, the authoritative and absolute identification being a unique identification that is persistent in the distributed datastores environment irrespective of any configuration status of the Cl, the method comprising:
discovering the Cl;
determining if the first datastore has authoritative naming rights, advisory naming rights, or no naming rights for the Cl;
when the first datastore has authoritative naming rights for the Cl, determining an authoritative and absolute identification for the Cl at the first datastore;
when the first datastore has advisory naming rights, determining a second datastore in the distributed datastores environment as having authoritative naming rights for the Cl, and sending a suggested name for the Cl from the first datastore to the second datastore to get an authoritative and absolute identification for the Cl; and
when the first datastore has no naming rights for the Cl, determining a third data store in the distributed datastores environment as having authoritative naming rights for the Cl, and sending an indication of the Cl to the third datastore to get an authoritative and absolute identification for the Cl from the third data store.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The above-noted limitations of discovering, determining, determining, determining, sending, determining, and sending as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is nothing in the claim precludes these steps from practically being performed in the mind. For example, discovering a configuration item; determining naming rights, advisory naming rights, or no naming rights, sending a suggested name, sending an indication to get an authoritative and absolute identification for the configuration item in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate and then eliminate one the duplicate records) and can be performed with pen and paper. 
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding claim 2, the claim recites wherein the Cl has a type, and wherein the naming rights of a datastore in the distributed datastores environment for the Cl are based on a type matching rule.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 2 recites the additional element of “wherein the Cl has a type, and wherein the naming rights of a datastore in the distributed datastores environment for the Cl are based on a type matching rule" That is, the claim recites the CI has a type matching rule. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “the Cl has a type, and wherein the naming rights of a datastore in the distributed datastores environment for the Cl are based on a type matching rule” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim is not patent eligible.

Regarding claim 3, the claim recites wherein the Cl has a class, the class being one of computer, hardware, network, software, and location classes, and wherein the computer class includes laptop computer, desktop computer, server computer, and mainframe subclasses.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 3 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 3 recites the additional element of “wherein the Cl has a class, the class being one of computer, hardware, network, software, and location classes, and wherein the computer class includes laptop computer, desktop computer, server computer, and mainframe subclasses" That is, the claim recites the CI has a class. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “wherein the Cl has a class, the class being one of computer, hardware, network, software, and location classes, and wherein the computer class includes laptop computer, desktop computer, server computer, and mainframe subclasses” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim is not patent eligible.

Regarding claim 4, the claim recites wherein at least one of the first datastore and the second datastore comprise a configuration management database (CMDB).
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 4 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 4 recites the additional element of “wherein at least one of the first datastore and the second datastore comprise a configuration management database (CMDB)" That is, the claim recites the datastores comprise a configuration management database. The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “wherein at least one of the first datastore and the second datastore comprise a configuration management database (CMDB)” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim is not patent eligible.

Regarding claim 5, the claim recites: 
A method of establishing an authoritative and absolute identification for a configuration item (Cl) in a distributed datastores environment, the distributed datastores environment including a plurality of datastores, the authoritative and absolute identification being an identification that is persistent in the distributed datastores environment irrespective of any configuration status of the Cl, the method comprising:
creating the Cl at a first datastore, the first datastore having authoritative naming rights for the Cl;
populating an identity of the Cl with an authoritative identity provided by the first datastore;
sending the Cl with the authoritative identity from the first datastore to a second datastore;
determining if the Cl is already present at the second datastore;
if the Cl is not already present in the second datastore, storing the Cl with the authoritative identity from the first datastore in the second datastore; and
if the Cl is already present in the second datastore, accepting the authoritative identity from the first datastore as a unique identity of the Cl across the distributed datastore environment.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The above-noted limitations of creating, populating, sending, determining, and accepting as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is nothing in the claim precludes these steps from practically being performed in the mind. For example, creating a CI, populating an identity of the CI, sending the CI, and determining the existence of the CI, accepting the identity in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate and then eliminate one the duplicate records) and can be performed with pen and paper. 
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding claim 6, the claim recites wherein when the Cl already present in the second datastore has a pre-existing unique identity, accepting the authoritative identity from the first datastore as a unique identity of the Cl across the distributed datastore environment includes overwriting the pre-existing unique identity of the Cl already present in the second datastore with the authoritative identity from the first datastore.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 6 is dependent on claim 5, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 6 recites the additional element of “wherein when the Cl already present in the second datastore has a pre-existing unique identity, accepting the authoritative identity from the first datastore as a unique identity of the Cl across the distributed datastore environment includes overwriting the pre-existing unique identity of the Cl already present in the second datastore with the authoritative identity from the first datastore" That is, the claim recites overwriting the pre-existing identity. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “wherein when the Cl already present in the second datastore has a pre-existing unique identity, accepting the authoritative identity from the first datastore as a unique identity of the Cl across the distributed datastore environment includes overwriting the pre-existing unique identity of the Cl already present in the second datastore with the authoritative identity from the first datastore” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim is not patent eligible.

Regarding claim 7, the claim recites updating all references in the distributed datastore environment to the pre-existing unique identity of the Cl already present in the second datastore to the authoritative identity of the Cl from the first datastore.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 7 is dependent on claims 5 & 6, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 7 recites the additional element of “updating all references in the distributed datastore environment to the pre-existing unique identity of the Cl already present in the second datastore to the authoritative identity of the Cl from the first datastore" That is, the claim recites updating all references. The above-noted limitation of claim 7, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “updating all references in the distributed datastore environment to the pre-existing unique identity of the Cl already present in the second datastore to the authoritative identity of the Cl from the first datastore” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim is not patent eligible.

Regarding claim 8, the claim recites: 
A method of establishing an authoritative and absolute identification for a configuration item (Cl) in a distributed datastores environment, the distributed datastores environment including a plurality of datastores, the authoritative and absolute identification being an identification that is persistent in the distributed datastores environment irrespective of any configuration status of the Cl, the method comprising:
creating the Cl at a first datastore, the first datastore having advisory naming rights for the Cl;
populating an identity of the Cl with a suggested identity provided by the first datastore;
sending the Cl with the suggested identity from the first datastore to a second datastore, the second datastore having authoritative naming rights for the Cl;
determining if the Cl is already present at the second datastore;
if the Cl is not already present in the second datastore, storing the Cl with the suggested identity from the first datastore in the second datastore, and accepting the suggested identity from the first datastore as the authoritative identity of the Cl across the distributed datastore environment;
if the Cl is already present without a pre-existing unique identity in the second datastore, accepting the suggested identity from the first datastore as the authoritative identity of the Cl across the distributed datastore environment; and
if the Cl is already present with a pre-existing unique identity in the second datastore, ignoring the suggested identity from the first datastore, and accepting the preexisting unique identity in the second datastore as the authoritative identity of the Cl across the distributed datastore environment.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The above-noted limitations of creating, populating, sending, determining, accepting, ignoring and accepting as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is nothing in the claim precludes these steps from practically being performed in the mind. For example, creating a CI, populating an identity of the CI, sending the CI, and determining the existence of the CI, accepting the identity, ignoring the identifying and accepting preexisting identity in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate and then eliminate one the duplicate records) and can be performed with pen and paper. 
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: The judicial exception is not integrated into a practical application. Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Regarding claim 9, the claim recites wherein when the Cl is already present with the pre-existing unique identity in the second datastore, accepting the pre-existing unique identity in the second datastore as the authoritative identity of the Cl across the distributed datastore environment includes sending the Cl back to the first datastore with the pre-existing unique identity in the second datastore as the authoritative identity of the Cl.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 9 is dependent on claim 8, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 9 recites the additional element of “wherein when the Cl is already present with the pre-existing unique identity in the second datastore, accepting the pre-existing unique identity in the second datastore as the authoritative identity of the Cl across the distributed datastore environment includes sending the Cl back to the first datastore with the pre-existing unique identity in the second datastore as the authoritative identity of the Cl" That is, the claim recites accepting the pre-existing identity. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “wherein when the Cl is already present with the pre-existing unique identity in the second datastore, accepting the pre-existing unique identity in the second datastore as the authoritative identity of the Cl across the distributed datastore environment includes sending the Cl back to the first datastore with the pre-existing unique identity in the second datastore as the authoritative identity of the Cl” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim is not patent eligible.

Regarding claim 10, the claim recites when the Cl is already present without a pre-existing unique identity in the second datastore, updating all references in the distributed datastore environment to the Cl already present in the second datastore to the suggested identity of the Cl from the first datastore.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to an abstract idea. In particular, the claim recites mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 10 is dependent on claim 8, which as indicated in the analysis above, is directed to an abstract idea without significantly more. Claim 10 recites the additional element of “when the Cl is already present without a pre-existing unique identity in the second datastore, updating all references in the distributed datastore environment to the Cl already present in the second datastore to the suggested identity of the Cl from the first datastore" That is, the claim recites updating all references. The above-noted limitation of claim 10, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “when the Cl is already present without a pre-existing unique identity in the second datastore, updating all references in the distributed datastore environment to the Cl already present in the second datastore to the suggested identity of the Cl from the first datastore” in the context of this claim encompasses a concept performed in the human mind (including observations to compare the records and then evaluation, judgment, and opinion to determine probabilities that the records are duplicate) and can be performed with pen and paper. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claims 11-20 are rejected under 35 U.S.C. 101 with the same rational of claims 1-10.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claims 5-10 and 15-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Thukral et al (U.S. 2006/0178954 A1 hereinafter, “Thukral”).
6.	With respect to claim 5,
	Thukral discloses 
a method of establishing an authoritative and absolute identification for a configuration item (Cl) in a distributed datastores environment, the distributed datastores environment including a plurality of datastores, the authoritative and absolute identification being an identification that is persistent in the distributed datastores environment irrespective of any configuration status of the Cl, the method comprising:
creating the Cl (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3 e.g. discovery of fixed IT assets – new assets, legacy assets; referring to the instant application specification [0019] “…Beginning at block 210 a new item is discovered (or defined by a datastore user) and appears for the first time at a datastore” & [0023] “Referring now to Fig. 5, flow chart 500 describes another embodiment where datastore B has advisory identification rights for a particular CI (i.e., datastore B is advisory for a certain grouping of CIs and datastore A has authoritative identification rights for the same group of CIs). Beginning at block 510, datastore B creates a CI and populates its identity with suggested values. At block 520, the new CI is sent to datastore A with a suggested unique identifier. At block 530, it is determined if this CI is already present in datastore A. If not, the NO prong of decision 530, flow continues to block 540 where a CI is created in datastore A. If so, the YES prong of decision 530, it is determined (at decision 560) if the CI already has a unique identifier defined in datastore A”) at a first datastore (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3 e.g. discover server – BDNA server 44 or asset records in the legacy computer systems), the first datastore having authoritative naming rights for the Cl;
populating an identity of the Cl with an authoritative identity provided by the first datastore (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3 e.g. discovery of fixed IT assets – new assets, legacy assets; referring to the instant application specification [0019] “…Beginning at block 210 a new item is discovered (or defined by a datastore user) and appears for the first time at a datastore” & [0023] “Referring now to Fig. 5, flow chart 500 describes another embodiment where datastore B has advisory identification rights for a particular CI (i.e., datastore B is advisory for a certain grouping of CIs and datastore A has authoritative identification rights for the same group of CIs). Beginning at block 510, datastore B creates a CI and populates its identity with suggested values. At block 520, the new CI is sent to datastore A with a suggested unique identifier. At block 530, it is determined if this CI is already present in datastore A. If not, the NO prong of decision 530, flow continues to block 540 where a CI is created in datastore A. If so, the YES prong of decision 530, it is determined (at decision 560) if the CI already has a unique identifier defined in datastore A”);
sending the Cl with the authoritative identity from the first datastore to a second datastore (Thukral [0041] – [0043], [0062] – [0065], [0076] and Figs. 1-3 e.g. undiscoverable attributes or discovered/legacy identifier – unmatched to financial inventory; after receiving the newly discovered DI from the discover server/BDNA server, the reconciliation record asset database [as a second datastore] using the matching rules to identify the (persistent) unique identifier to the newly discovered DI. Therefore, the reconciliation record asset database has authoritative and absolute identification rights for the CI since it is the one identify the (persistent) unique identifier to the newly discovered CI);
determining if the Cl is already present at the second datastore;
if the Cl is not already present in the second datastore, storing the Cl with the authoritative identity from the first datastore in the second datastore; and
if the Cl is already present in the second datastore, accepting the authoritative identity from the first datastore as a unique identity of the Cl across the distributed datastore environment (Thukral [0041] – [0043], [0063], [0076], [0088], [0090], [0153], claim 35 and Figs. 1-3 & 17 e.g. undiscoverable attributes or discovered/legacy identifier – unmatched to financial inventory; unique ID – asset number, serial number).
7.	With respect to claim 6,
Thukral further discloses wherein when the Cl already present in the second datastore has a pre-existing unique identity, accepting the authoritative identity from the first datastore as a unique identity of the Cl across the distributed datastore environment includes overwriting the pre-existing unique identity of the Cl already present in the second datastore with the authoritative identity from the first datastore (Thukral [0041] – [0043], [0063], [0076], [0088], [0090], [0153], claim 35 and Figs. 1-3 & 17 e.g. undiscoverable attributes or discovered/legacy identifier – unmatched to financial inventory; unique ID – asset number, serial number).
8.	With respect to claim 7,
	Thukral further discloses updating all references in the distributed datastore environment to the pre-existing unique identity of the Cl already present in the second datastore to the authoritative identity of the Cl from the first datastore (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3 e.g. [0043] Because the automatic asset discovery process is the preferred way of generating these inventory asset records, hereafter references to inventory asset records or automatically discovered asset records or the automatic asset discovery process may refer to these inventory asset records as having been automatically discovered from the networks, but the reader should understand that they may also have been imported from another computer system).
9.	With respect to claim 8,
	Thukral further discloses 
a method of establishing an authoritative and absolute identification for a configuration item (Cl) in a distributed datastores environment, the distributed datastores environment including a plurality of datastores, the authoritative and absolute identification being an identification that is persistent in the distributed datastores environment irrespective of any configuration status of the Cl, the method comprising:
creating the Cl at a first datastore, the first datastore having advisory naming rights for the Cl;
populating an identity of the Cl with a suggested identity provided by the first datastore;
sending the Cl with the suggested identity from the first datastore to a second datastore, the second datastore having authoritative naming rights for the Cl;
determining if the Cl is already present at the second datastore;
if the Cl is not already present in the second datastore, storing the Cl with the suggested identity from the first datastore in the second datastore, and accepting the suggested identity from the first datastore as the authoritative identity of the Cl across the distributed datastore environment;
if the Cl is already present without a pre-existing unique identity in the second datastore, accepting the suggested identity from the first datastore as the authoritative identity of the Cl across the distributed datastore environment (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3, IP addresses (i.e. IP address range) [as populating an identity of the Cl with a suggested identity provided by the first datastore] are used by BDNA server [as the first datastore] to discover new asset (i.e. new CI), and forward the newly discovered CI to reconciliation database [as a second datastore, the second datastore having authoritative naming rights for the Cl] to be identified a unique identifier/signature [as the suggested identity from the first datastore as the authoritative identity of the Cl]. As recited in the instant application specification [0019] “…The three possible scenarios described in this example include 1) no identification rights, 2) "advisory" identification rights (where a datastore can suggest a unique identifier but that suggestion must be accepted by an authority), and 3) authoritative (i.e., absolute) identification rights. Beginning at block 210 a new item is discovered (or defined by a datastore user) and appears for the first time at a datastore” & [0023] “Referring now to Fig. 5, flow chart 500 describes another embodiment where datastore B has advisory identification rights for a particular CI (i.e., datastore B is advisory for a certain grouping of CIs and datastore A has authoritative identification rights for the same group of CIs). Beginning at block 510, datastore B creates a CI and populates its identity with suggested values. At block 520, the new CI is sent to datastore A with a suggested unique identifier. At block 530, it is determined if this CI is already present in datastore A. If not, the NO prong of decision 530, flow continues to block 540 where a CI is created in datastore A. If so, the YES prong of decision 530, it is determined (at decision 560) if the CI already has a unique identifier defined in datastore A”.
	It is well known in the networking industry IP address is a temporary identifier assigned to a device when the device is resided within the IP address range. Once the device is relocated to other IP address range across the distributed datastore environment, a new IP address with be assigned to the same device. Therefore, IP address is clearly not a (persistent) unique identifier across the distributed datastore environment); and
if the Cl is already present with a pre-existing unique identity in the second datastore, ignoring the suggested identity from the first datastore, and accepting the preexisting unique identity in the second datastore as the authoritative identity of the Cl across the distributed datastore environment.
10.	With respect to claim 9,
	Thukral further discloses wherein when the Cl is already present with the pre-existing unique identity in the second datastore, accepting the pre-existing unique identity in the second datastore as the authoritative identity of the Cl across the distributed datastore environment includes sending the Cl back to the first datastore with the pre-existing unique identity in the second datastore as the authoritative identity of the Cl (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3 e.g. [0043] Because the automatic asset discovery process is the preferred way of generating these inventory asset records, hereafter references to inventory asset records or automatically discovered asset records or the automatic asset discovery process may refer to these inventory asset records as having been automatically discovered from the networks, but the reader should understand that they may also have been imported from another computer system).
11.	With respect to claim 10,
	Thukral further discloses when the Cl is already present without a pre-existing unique identity in the second datastore, updating all references in the distributed datastore environment to the Cl already present in the second datastore to the suggested identity of the Cl from the first datastore (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3 e.g. [0043] Because the automatic asset discovery process is the preferred way of generating these inventory asset records, hereafter references to inventory asset records or automatically discovered asset records or the automatic asset discovery process may refer to these inventory asset records as having been automatically discovered from the networks, but the reader should understand that they may also have been imported from another computer system).
12.	claims 15-20 are same as claims 5-10 and are rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103(a) as being obvious by Thukral in view of Rudenko et al (U.S. 20130124681 A1 hereinafter, “Rudenko”), and further in view of Barnard et al (U.S. 20030005100 A1 hereinafter, “Barnard”).
16.	With respect to claim 1,
Thukral discloses Thukral discloses
a method of establishing an authoritative and absolute identification for a configuration item (Cl) in a distributed datastores environment, the distributed datastores environment including a plurality of datastores, the authoritative and absolute identification being a unique identification that is persistent in the distributed datastores environment irrespective of any configuration status of the Cl, the method comprising:
discovering the Cl (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3 e.g. discovery of fixed IT assets – new assets, legacy assets; referring to the instant application specification [0019] “…Beginning at block 210 a new item is discovered (or defined by a datastore user) and appears for the first time at a datastore” & [0023] “Referring now to Fig. 5, flow chart 500 describes another embodiment where datastore B has advisory identification rights for a particular CI (i.e., datastore B is advisory for a certain grouping of CIs and datastore A has authoritative identification rights for the same group of CIs). Beginning at block 510, datastore B creates a CI and populates its identity with suggested values. At block 520, the new CI is sent to datastore A with a suggested unique identifier. At block 530, it is determined if this CI is already present in datastore A. If not, the NO prong of decision 530, flow continues to block 540 where a CI is created in datastore A. If so, the YES prong of decision 530, it is determined (at decision 560) if the CI already has a unique identifier defined in datastore A”) at a first datastore in the distributed datastores environment (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3 e.g. discover server – BDNA server 44 or asset records in the legacy computer systems), the Cl not having a unique identifier in the distributed datastores environment (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3 e.g. discover server – BDNA server 44 or asset records in the legacy computer systems);
determining if the first datastore has authoritative naming rights, advisory naming rights, or no naming rights for the Cl;
when the first datastore has advisory naming rights, determining a second datastore in the distributed datastores environment as having authoritative naming rights for the Cl, and sending a suggested name for the Cl from the first datastore to the second datastore to get an authoritative and absolute identification for the Cl (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3 e.g. undiscoverable attributes or discovered/legacy identifier – unmatched to financial inventory; IP addresses (i.e. IP address range) are used by BDNA server [as when the first datastore has advisory naming rights] to discover new asset (i.e. new ID), and forward the newly discovered ID to reconciliation database to be identified a unique identifier/signature [as an authoritative and absolute identification for the Cl]).
Although Thukral substantially teaches the claimed invention, Thukral does not explicitly indicate
when the first datastore has no naming rights for the Cl, determining a third data store in the distributed datastores environment as having authoritative naming rights for the Cl, and sending an indication of the Cl to the third datastore to get an authoritative and absolute identification for the Cl from the third data store.
Rudenko teaches the limitations by stating
when the first datastore has no naming rights for the Cl, determining a third data store in the distributed datastores environment as having authoritative naming rights for the Cl, and sending an indication of the Cl to the third datastore to get an authoritative and absolute identification for the Cl from the third data store (Rudenko Abstract, [0019], [0025], [0058] and [0060] e.g. Abstract: A method, system and apparatus for management of push content when changing computing devices is provided.  In an example embodiment, a computing device is configured to maintain an absolute identifier of the device that remains unchangeable, and a relative identifier that can be changed.  The processor of the device is configured to ascertain if the relative identifier has been changed, and accordingly notify any network infrastructure that is configure to send push content to the device to cease delivery of such push content. [0019] An another aspect of this specification comprises a system for management push content comprising: a network component for pushing content and connectable to a network; a computing device connectable to the server via the network; the computing device comprising storage configured to maintain a relative device identifier; the relative device identifier changeable; the storage configured to maintain an absolute device identifier that is not changeable; the storage further configured to maintain content subscription information identifying content to be pushed to the computing device from the network component; the computing device comprising connected to the storage; the processor configured to determine that the relative device identifier has changed; the processor further configured to receive the content subscription information; the processor further configured to send to at least one message to the network component via the network; the message instructing the network component to unsubscribe the computing device from the content to be pushed; the message identifying the absolute device identifier. [0025] Referring again to FIG. 1, computing device 54-1 is shown connected to access point 58-1, while computing device 54-n is shown connected to access point 58-n, but it is to be understood that either computing device 54 can connect to either access point 58.  Furthermore it is to be understood that various configurations are contemplated as to how the infrastructure of each access point 58 is implemented.  As a non-limiting example, it is contemplated that where a carrier operates access point 58-1, then that carrier may also issue the subscription to computing device 54-1 that permits computing device 54-1 to connect to access point 58-1.  Likewise, it is also contemplated that a carrier that operates access point 58-2 may also issue the subscription to computing device 54-n that permits computing device 54-2 to connect to access point 58-n. The carrier that operates access point 58-1 may be the same or different from the carrier that operates access point 58-n. Where different carriers are involved, it will be understood that system 50 contemplates roaming configurations whereby a particular computing device 54 is considered to be roaming if it connects to an access point 58 that is operated by a different carrier.  It will also now be understood that more than two computing devices 54, access points 58, and carriers are contemplated in various implementations. [0058] Referring now to FIG. 8, a system for management of push applications when changing computing devices is indicated generally at 50a.  System 50a comprise many of the same components as system 50, and accordingly like elements bear like references except followed by the suffix "a".  Of note is that in system 50a, and as also shown in FIG. 9 (which shows a schematic representation of the computing device of FIG. 8), each device 54a maintains an identifier tracking application 199a that is executable on processor 178a.  Identifier tracking application 199a makes use of a relative device identifier stored on an information module 201a, as well as an absolute device identifier 203a stored in persistent storage 182a. [0060] Each device 54a thus also maintains at least one absolute device identifier 203a within persistent storage 203a.  Thus, absolute device identifier 203a can comprise one or more of an International Mobile Equipment Identity (IMEI), and a serial number.  Where device 54a originates from a single manufacturer or business entity, then the absolute device identifier 203a can be a serial number or the like that is assigned by that business entity [as
when the first datastore (e.g. persistent storage 182a) has no naming rights for the Cl, determining a third data store (e.g. single manufacturer or business entity) in the distributed datastores environment as having authoritative naming rights for the Cl, and sending an indication of the Cl to the third datastore to get an authoritative and absolute identification (e.g. assign absolute device identifier 203a) for the Cl from the third data store (e.g. single manufacturer or business entity)].  As a specific example, where device 54 is based on a BlackBerry.RTM.  smartphone originating from Research in Motion Ltd.  of Waterloo, Ontario Canada, then the absolute device identifier 203a can be a BlackBerry.RTM.  smartphone PIN number.  Again, absolute device identifier 203a can be one or more or all of these).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Rudenko’s teaching would have allowed Thukral to provide the ability to aid in the reconciliation process and which improves the degree of reconciliation achievable and the speed with which it can be done (Thukral [0006]).
Although Thukral and Rudenko combination substantially teaches the claimed invention, They do not explicitly indicate
when the first datastore has authoritative naming rights for the Cl, determining an authoritative and absolute identification for the Cl at the first datastore.
Barnard teaches the limitations by stating
when the first datastore has authoritative naming rights for the Cl, determining an authoritative and absolute identification for the Cl at the first datastore (Barnard [0048], [0056] and Figs. 2 & 7 e.g. [0048] FIG. 3 is a block diagram for showing the contents of directories 54.  Specifically, directories 54 includes device management directory 70, print queue configuration directory 71 and services directories 72. [0056] In particular, device management directory 70 contains a plurality of entries 90, each entry corresponding to a particular printing device which has been detected and discovered by network management device 20. Based on information discovered by network management device 20 from the respective device, a separate entry is created for the printing device and identification information related to the printing device, along with network configuration information of the printing device, is stored in the entry.  For example, each of entries 90 has a field for entering the MAC address 91 of the corresponding printing device [as when the first datastore (e.g. network management device 20) has authoritative naming rights for the Cl, determining an authoritative and absolute identification (e.g. MAC address) for the Cl (e.g. detected and discovered device) at the first datastore (e.g. device management directory 70 in network management device 20)]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Barnard’s teaching would have allowed Thukral and Rudenko combination to provide the ability to aid in the reconciliation process and which improves the degree of reconciliation achievable and the speed with which it can be done (Thukral [0006]).
17.	With respect to claim 2,
	Thukral further discloses wherein the Cl has a type, and wherein the naming rights of a datastore in the distributed datastores environment for the Cl are based on a type matching rule (Thukral [0041] – [0043], [0062] – [0065], [0076] and Figs. 1-3 e.g. undiscoverable attributes or discovered/legacy identifier – unmatched to financial inventory; after receiving the newly discovered DI from the discover server/BDNA server, the reconciliation record asset database using the matching rules to identify the (persistent) unique identifier to the newly discovered DI. Therefore, the reconciliation record asset database has authoritative and absolute identification rights for the CI since it is the one identify the (persistent) unique identifier to the newly discovered CI).
18.	With respect to claim 3,
	Thukral further discloses wherein the Cl has a class, the class being one of computer, hardware, network, software, and location classes, and wherein the computer class includes laptop computer, desktop computer, server computer, and mainframe subclasses (Thukral [0152] e.g. hardware type description [as a class]).
19.	With respect to claim 4,
	Thukral further discloses wherein at least one of the first datastore and the second datastore comprise a configuration management database (CMDB) (Thukral [0088], [0090], [0143], [0153], Claim 35 and Fig. 17 e.g. reconciliation record asset database 13).
20.	Claims 11-14 are same as claims 1-4 and are rejected for the same reasons as applied hereinabove.

21.	Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103(a) as being obvious by Thukral in view of Rudenko, and further in view of Pace et al (U.S. 20030037173 A1 hereinafter, “Pace”).
22.	With respect to claim 1,
Thukral discloses Thukral discloses
a method of establishing an authoritative and absolute identification for a configuration item (Cl) in a distributed datastores environment, the distributed datastores environment including a plurality of datastores, the authoritative and absolute identification being a unique identification that is persistent in the distributed datastores environment irrespective of any configuration status of the Cl, the method comprising:
discovering the Cl (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3 e.g. discovery of fixed IT assets – new assets, legacy assets; referring to the instant application specification [0019] “…Beginning at block 210 a new item is discovered (or defined by a datastore user) and appears for the first time at a datastore” & [0023] “Referring now to Fig. 5, flow chart 500 describes another embodiment where datastore B has advisory identification rights for a particular CI (i.e., datastore B is advisory for a certain grouping of CIs and datastore A has authoritative identification rights for the same group of CIs). Beginning at block 510, datastore B creates a CI and populates its identity with suggested values. At block 520, the new CI is sent to datastore A with a suggested unique identifier. At block 530, it is determined if this CI is already present in datastore A. If not, the NO prong of decision 530, flow continues to block 540 where a CI is created in datastore A. If so, the YES prong of decision 530, it is determined (at decision 560) if the CI already has a unique identifier defined in datastore A”) at a first datastore in the distributed datastores environment (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3 e.g. discover server – BDNA server 44 or asset records in the legacy computer systems), the Cl not having a unique identifier in the distributed datastores environment (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3 e.g. discover server – BDNA server 44 or asset records in the legacy computer systems);
determining if the first datastore has authoritative naming rights, advisory naming rights, or no naming rights for the Cl;
when the first datastore has advisory naming rights, determining a second datastore in the distributed datastores environment as having authoritative naming rights for the Cl, and sending a suggested name for the Cl from the first datastore to the second datastore to get an authoritative and absolute identification for the Cl (Thukral [0041] – [0043], [0063], [0076] and Figs. 1-3 e.g. undiscoverable attributes or discovered/legacy identifier – unmatched to financial inventory; IP addresses (i.e. IP address range) are used by BDNA server [as when the first datastore has advisory naming rights] to discover new asset (i.e. new ID), and forward the newly discovered ID to reconciliation database to be identified a unique identifier/signature [as an authoritative and absolute identification for the Cl]).
Although Thukral substantially teaches the claimed invention, Thukral does not explicitly indicate
when the first datastore has no naming rights for the Cl, determining a third data store in the distributed datastores environment as having authoritative naming rights for the Cl, and sending an indication of the Cl to the third datastore to get an authoritative and absolute identification for the Cl from the third data store.
Rudenko teaches the limitations by stating
when the first datastore has no naming rights for the Cl, determining a third data store in the distributed datastores environment as having authoritative naming rights for the Cl, and sending an indication of the Cl to the third datastore to get an authoritative and absolute identification for the Cl from the third data store (Rudenko Abstract, [0019], [0025], [0058] and [0060] e.g. Abstract: A method, system and apparatus for management of push content when changing computing devices is provided.  In an example embodiment, a computing device is configured to maintain an absolute identifier of the device that remains unchangeable, and a relative identifier that can be changed.  The processor of the device is configured to ascertain if the relative identifier has been changed, and accordingly notify any network infrastructure that is configure to send push content to the device to cease delivery of such push content. [0019] An another aspect of this specification comprises a system for management push content comprising: a network component for pushing content and connectable to a network; a computing device connectable to the server via the network; the computing device comprising storage configured to maintain a relative device identifier; the relative device identifier changeable; the storage configured to maintain an absolute device identifier that is not changeable; the storage further configured to maintain content subscription information identifying content to be pushed to the computing device from the network component; the computing device comprising connected to the storage; the processor configured to determine that the relative device identifier has changed; the processor further configured to receive the content subscription information; the processor further configured to send to at least one message to the network component via the network; the message instructing the network component to unsubscribe the computing device from the content to be pushed; the message identifying the absolute device identifier. [0025] Referring again to FIG. 1, computing device 54-1 is shown connected to access point 58-1, while computing device 54-n is shown connected to access point 58-n, but it is to be understood that either computing device 54 can connect to either access point 58.  Furthermore it is to be understood that various configurations are contemplated as to how the infrastructure of each access point 58 is implemented.  As a non-limiting example, it is contemplated that where a carrier operates access point 58-1, then that carrier may also issue the subscription to computing device 54-1 that permits computing device 54-1 to connect to access point 58-1.  Likewise, it is also contemplated that a carrier that operates access point 58-2 may also issue the subscription to computing device 54-n that permits computing device 54-2 to connect to access point 58-n. The carrier that operates access point 58-1 may be the same or different from the carrier that operates access point 58-n. Where different carriers are involved, it will be understood that system 50 contemplates roaming configurations whereby a particular computing device 54 is considered to be roaming if it connects to an access point 58 that is operated by a different carrier.  It will also now be understood that more than two computing devices 54, access points 58, and carriers are contemplated in various implementations. [0058] Referring now to FIG. 8, a system for management of push applications when changing computing devices is indicated generally at 50a.  System 50a comprise many of the same components as system 50, and accordingly like elements bear like references except followed by the suffix "a".  Of note is that in system 50a, and as also shown in FIG. 9 (which shows a schematic representation of the computing device of FIG. 8), each device 54a maintains an identifier tracking application 199a that is executable on processor 178a.  Identifier tracking application 199a makes use of a relative device identifier stored on an information module 201a, as well as an absolute device identifier 203a stored in persistent storage 182a. [0060] Each device 54a thus also maintains at least one absolute device identifier 203a within persistent storage 203a.  Thus, absolute device identifier 203a can comprise one or more of an International Mobile Equipment Identity (IMEI), and a serial number.  Where device 54a originates from a single manufacturer or business entity, then the absolute device identifier 203a can be a serial number or the like that is assigned by that business entity [as
when the first datastore (e.g. persistent storage 182a) has no naming rights for the Cl, determining a third data store (e.g. single manufacturer or business entity) in the distributed datastores environment as having authoritative naming rights for the Cl, and sending an indication of the Cl to the third datastore to get an authoritative and absolute identification (e.g. assign absolute device identifier 203a) for the Cl from the third data store (e.g. single manufacturer or business entity)].  As a specific example, where device 54 is based on a BlackBerry.RTM.  smartphone originating from Research in Motion Ltd.  of Waterloo, Ontario Canada, then the absolute device identifier 203a can be a BlackBerry.RTM.  smartphone PIN number.  Again, absolute device identifier 203a can be one or more or all of these).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Rudenko’s teaching would have allowed Thukral to provide the ability to aid in the reconciliation process and which improves the degree of reconciliation achievable and the speed with which it can be done (Thukral [0006]).
Although Thukral and Rudenko combination substantially teaches the claimed invention, They do not explicitly indicate
when the first datastore has authoritative naming rights for the Cl, determining an authoritative and absolute identification for the Cl at the first datastore.
Pace teaches the limitations by stating
when the first datastore has authoritative naming rights for the Cl, determining an authoritative and absolute identification for the Cl at the first datastore (Pace [0036], [0354] – [0355], [0812], [0831] – [0833], [0839] – [0845] e.g. [0036] Network tiers can also be combinations of physical and logical tiers.  For example, take an online banking system that is comprised of a client computer, middleware servers, and various backend database systems.  Suppose the client, middleware and database systems are physically separate computer systems (tiers).  The middleware tier may be subdivided into logical tiers such as a Web server, an application server, and a transaction server tier. [0354] In a preferred embodiment, assets 240 are "discovered" in the source environment (tier) 910 by an asset adapter called the discovery asset adapter method 2100 (see FIG. 21 below).  In alternative embodiments (FIG. 21B) the discovery asset adapter method identifies and creates the digital asset 240, creates an intermediate representation 2100C of a computer system part 100F, adds the asset to an Asset Inventory 2100D, and writes asset descriptors into the EE 220.  Optionally, an asset description data structure 1170 is created. [0839] In one embodiment, the descriptors include one or more common descriptors 210B that provide a unique identification of the digit asset on the network(s).  These common descriptors 210B can include one or more of the following: a digital asset name of the digital asset, a unique fully qualified name of the digital asset, an address of the digital asset, and a size of the digital asset.  These common descriptors are obtained from the EIS at the time the digital assets are discovered [as when the first datastore (e.g. source tier – database system, server) has authoritative naming rights for the Cl, determining an authoritative and absolute identification (e.g. provide a unique identification of the digit asset on the network(s)) for the Cl (e.g. discovered asset) at the first datastore (e.g. source tier – database system, server)]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Paces teaching would have allowed Thukral and Rudenko combination to provide the ability to aid in the reconciliation process and which improves the degree of reconciliation achievable and the speed with which it can be done (Thukral [0006]).
23.	With respect to claim 2,
	Thukral further discloses wherein the Cl has a type, and wherein the naming rights of a datastore in the distributed datastores environment for the Cl are based on a type matching rule (Thukral [0041] – [0043], [0062] – [0065], [0076] and Figs. 1-3 e.g. undiscoverable attributes or discovered/legacy identifier – unmatched to financial inventory; after receiving the newly discovered DI from the discover server/BDNA server, the reconciliation record asset database using the matching rules to identify the (persistent) unique identifier to the newly discovered DI. Therefore, the reconciliation record asset database has authoritative and absolute identification rights for the CI since it is the one identify the (persistent) unique identifier to the newly discovered CI).
24.	With respect to claim 3,
	Thukral further discloses wherein the Cl has a class, the class being one of computer, hardware, network, software, and location classes, and wherein the computer class includes laptop computer, desktop computer, server computer, and mainframe subclasses (Thukral [0152] e.g. hardware type description [as a class]).
25.	With respect to claim 4,
	Thukral further discloses wherein at least one of the first datastore and the second datastore comprise a configuration management database (CMDB) (Thukral [0088], [0090], [0143], [0153], Claim 35 and Fig. 17 e.g. reconciliation record asset database 13).
26.	Claims 11-14 are same as claims 1-4 and are rejected for the same reasons as applied hereinabove.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
27.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
28.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166




/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 13, 2021